DETAILED ACTION
Introduction
1.	This office action is in response to Applicant’s Amendment filed on 12/7/2021.   Claims 1-20, 23, and 24 are pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	Applicant’s arguments with respect to the rejections of Claims 1-20 under 35 USC 102 have been considered but are moot due to the new ground of rejection based on US Pat. App. Pub. No. 20220114390 (Baughman et al.).

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-20, 23, and 24 are rejected under 35 U.S.C. 103 as unpatentable over U.S. Pat. App. Pub. No. 20210321163 (Ramos et al., hereinafter “Ramos”) in view of U.S. Pat. App. Pub. No. 20220114390 (Baughman et al., hereinafter “Bau”).
With regard to Claim 1, Ramos describes:
	“A method comprising:
receiving a current state of an event; (Paragraph 32 describes that audio and video cues are fed into a machine learning model.) and
generating, using one or more machine learning models, one or more reaction parameters for the event substantially in real time, the one or more machine learning models having as inputs the current state of the event and event information (the audio and video cues described in paragraph 32), and having as output at least one reaction parameter of the one or more reaction parameters.  (Paragraph 122 describes that the device modifies the crowd noise based on the game state, which is cited as “one or more reaction parameters.”)
Ramos does not explicitly describe “the at least one reaction parameter indicating a simulated reaction of a crowd to the current state of the event; and
determining, using the one or more machine learning models and based at least on the at least one reaction parameter, the simulated reaction of the crowd	.”
However, Bau describes:
“the at least one reaction parameter indicating a simulated reaction of a crowd to the current state of the event; (Paragraph 42 describes that a neural network model determines an excitement level for a crowd.) and
determining, using the one or more machine learning models and based at least on the at least one reaction parameter, the simulated reaction of the crowd	.”  (Paragraph 44 describes that a neural network model determines an amplitude and frequency of simulated crowd noise based on the excitement level.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the crowd reaction simulation as described by Bau into the system of Ramos for content transmission to a remote audience, as described at paragraph 46 of Bau.
With regard to Claim 2, Ramos does not explicitly describe the subject matter of this claim.  However, paragraph 25 of Blu describes that the simulated crowd noise is based on event information such as the participants.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the crowd reaction simulation as described by Bau into the system of Ramos to created more accurate levels of simulated crowd noise, as described at paragraph 25 of Bau.
	With regard to Claim 3, Ramos describes in paragraph 122 that “the audio signal detected at the event comprises one or more audio signals detected from one or more of … an event spectator.”
With regard to Claim 4, Ramos does not explicitly describe the subject matter of this claim.  However, paragraph 25 of Blu describes that the simulated crowd noise is based on event information such as the identity of the participants.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the crowd reaction simulation as described by Bau into the system of Ramos to created more accurate levels of simulated crowd noise, as described at paragraph 25 of Bau.
	With regard to Claim 5, Ramos describes in paragraph 122 that the event is a sporting event.
	With regard to Claim 6, Ramos describes in paragraph 32 that the input to a machine learning model includes video data.  Paragraph 20 of Ramos describes that real time audio and video streams are received and possibly modified by the device.  Paragraph 31 describes that the model detects the game state based on the audio and video data.
	With regard to Claim 7, paragraph 24 of Ramos describes that the video may include several different views of one or more event participants.
With regard to Claim 8, paragraph 31 of Ramos describes that game state may be that the pitcher is about to pitch, which is cited as “one or more participant positions.”.
With regard to Claim 9, paragraph 31 of Ramos describes that the walk of song of each different batter can be determined, which is cited as “a first set of crowd noise parameters for a first event participant, and a second set of crowd noise parameters for a second event participant, the first set of crowd noise parameters being different from the second set of crowd noise parameters.”
	With regard to Claim 10, Ramos describes in paragraph 32 that the input to a machine learning model includes audio data.  Paragraph 20 of Ramos describes that real time audio and video streams are received and possibly modified by the device.  Paragraph 31 describes that the model detects the game state based on the audio and video data.
	With regard to Claim 11, paragraph 31 of Ramos describes that the words of the announcers of the game are detected and preserved for the user, and other sounds may be removed.  The words of the announcers are cited as “the current state of the event comprises the words spoken at the event.”
With respect to Claims 12-20, system Claim 12 and method Claim 1 are related as a system programmed to perform the same method, with each claimed product step function corresponding to each claimed method step. Further, Ramos describes parallel processing circuitry (paragraph 36, processor 103).  Accordingly, Claims 12-20 are similarly rejected under the same rationale as applied above with respect to Claims 1-9.
With respect to Claim 23, Ramos describes:
“A processor comprising: (Processor 103, paragraph 36)
one or more circuits to:
analyze event data generated using at least one sensor in an environment of an event; (Paragraph 32 describes that data from microphone and cameras is analyzed.)
determine, based at least on the analyzing, a current state of the event.”  (Paragraph 20 describes that the current state of the event is determined.)
Ramos does not explicitly describe:
“generate, using one or more machine learning models and based at least on the current state of the event, output data indicative of a simulated reaction of a crowd to the current state of the event; and
cause, based at least on the output data, play of noise output representing the simulated reaction of the crowd in association with the current state of the event.”
However, Bau describes:
“generate, using one or more machine learning models and based at least on the current state of the event, output data indicative of a simulated reaction of a crowd to the current state of the event; (Paragraph 42 describes that a neural network model determines an excitement level for a crowd.) and
cause, based at least on the output data, play of noise output representing the simulated reaction of the crowd in association with the current state of the event.” (Paragraph 44 describes that a neural network model determines an amplitude and frequency of simulated crowd noise based on the excitement level.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the crowd reaction simulation as described by Bau into the system of Ramos for content transmission to a remote audience, as described at paragraph 46 of Bau.
With regard to Claim 24, Ramos describes:
“the output data is indicative of a type of the simulated reaction to the crowd, and the one or more circuits are to: (Paragraph 122 describes determining a type of crowd reaction, such as a reaction to a goal.)
select, using the output data, the type of the simulated reaction from a plurality of types of simulated crowd reactions; (Paragraph 122 describes selecting a type of reaction, such cheering for a goal.) and
generate the noise output based at least on the selecting of the type of the simulated reaction from the plurality of types of simulated crowd reactions. (Paragraph 122 describes increasing the crowd noise and muting the PA noise after a goal.)

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pat. App. Pub. No. 20060206332 (Paek et al.) also describes simulating crowd noise.
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD TRACY whose telephone number is (571)272-8332. The examiner can normally be reached Monday-Friday 9 AM- 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD TRACY JR./Examiner, Art Unit 2656                                                                                                                                                                                                        

/BHAVESH M MEHTA/Supervisory Patent Examiner, Art Unit 2656